Citation Nr: 1231714	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  12-00 227	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife and the Veteran's son


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1956 to April 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating action of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  The Veteran received notification of this decision on November 4, 2009.  

In July 2012, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is likely related to his military service.  

2.  The Veteran's tinnitus is likely related to his military service.  


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  The Veteran has tinnitus that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Here, the Veteran maintains that he has bilateral hearing loss as a result of his exposure to loud aircraft noises and sounds while serving in the United States Navy.  According to the Veteran, he first noticed symptoms of hearing problems during service and he has continued experiencing hearing problems since this time.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

According to the January 1956 enlistment examination report, the Veteran denied a history of ear, nose or throat trouble, and the clinical evaluation of his ears and drums was shown to be normal.  The Veteran also had a hearing loss profile of 'H1' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In addition, the whispered voice test administered reflected a score of 15/15, which is considered normal.  

The remainder of the Veteran's service treatment records is clear for any complaints of, or treatment for hearing loss.  At his March 1959 examination conducted pursuant to his discharge from active service, the clinical evaluation of the Veteran's ears was shown to be normal, he had a hearing loss profile of 'H1', and the whispered voice tests were shown to be 15/15 in both ears.  

In his June 2009 statement, the Veteran stated that he was exposed to loud noises and sounds while serving aboard the USS Philippine Sea and the USS Shangri-La both of which were aircraft carriers.  During his July 2012 hearing, the Veteran described his exposure to aircraft sounds while stationed aboard the USS Philippine Sea.  The Veteran asserted that his military occupational specialty (MOS) was that of yeoman, second class, and his duties included standing near the back of the ship to help guide the planes as they landed.  According to the Veteran, the jet engines were on full blast when they landed, and he would be about ten feet away from the jet engines and 'prop planes' while this was going on.  The Veteran also reported additional noise exposure from using loud pneumatic tools, to include an air hammer and air chisel, to chip the paint on the ship when in dry dock.  The Veteran testified that the only time he was exposed to any "loud noises" was while serving in the United States Navy and further maintained that he was not provided with any form of hearing protection while fulfilling his military duties.  See Hearing Transcript (T.), pp. 3-7, 14.  

In a statement dated in June 2009, the Veteran's wife, D.C., wrote that she had witnessed the Veteran's hearing deteriorate throughout the years.  She also noted that a private physician who evaluated the Veteran soon after his separation from service, indicated that the Veteran was suffering from substantial hearing loss.  During the July 2012 hearing, D.C. testified that the Veteran's hearing acuity appeared to have worsened while he was in service, and recalled that the Veteran's private physician determined the Veteran he had 10 percent hearing loss before he was thirty years old.  See T., pp. 10-11.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

With regard to the credibility of the Veteran's statements, the Board notes that "definitions of credibility do not necessarily confine the concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility. . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  Throughout his appeal, the Veteran has consistently stated that he had exposure to loud noise while working on aircraft carriers in service.  A review of the Veteran's DD 214 and service personnel records confirm that he worked as a yeoman during service, and served aboard the USS Philippine Sea and the USS Shangri-La from March 1956 to December 1957.  Indeed, the Board can find no information in the claims file that challenges or calls into question the Veteran's statements about noise exposure while performing his duties during service.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Therefore, the Board concludes that the Veteran's description of noise exposure while serving in the military is credible, and concedes that the Veteran was exposed to extreme noise levels during service.  

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  VA treatment records reflect that the Veteran underwent a VA audiological evaluation in March 2011, at which time he relayed an overall decline in his hearing throughout the years, and reported problems listening to the television or hearing with background noise and/or when on the telephone.  The audiologist conducted an audiological evaluation of the Veteran, the results of which showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
30
60
LEFT
15
25
30
50
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 72 percent in the left ear.  Based on the audiological results, the VA audiologist diagnosed the Veteran with mild sloping to severe high frequency sensorineural hearing loss from 2000 to 8000 Herz bilaterally and determined that the Veteran was a good candidate for use of hearing aids.  (These findings meet the requirements of 38 C.F.R. § 3.385 (2011).)  

Thus, the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  The Veteran was afforded a VA examination in November 2011, at which time he provided his military history, described his exposure to acoustic trauma in service, and attributed his current hearing loss to his time in service.  The Veteran did not report any post-service occupational noise exposure and stated that he currently has a difficult time hearing anything, and experiences particular difficulty hearing during general conversations.  On the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
60
LEFT
15
30
35
55
80

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 72 percent in the left ear.  

Based on her discussion with, and evaluation of, the Veteran, the VA examiner diagnosed him with bilateral high-frequency sensorineural hearing loss.  With respect to whether the Veteran's hearing impairment is related to his military service, the examiner determined that this issue could not be resolved without resorting to mere speculation.  According to the examiner, the hearing evaluations available for review during the Veteran's period of service were completed using the whispered voice testing "which is not a valid means of measuring hearing acuity."  The examiner further noted that the first evidence of hearing loss was in 2011, more than 45 years following the Veteran's separation.  According to the examiner, any number of factors could have affected the Veteran's hearing during the past forty-five years and "[w]ith no evidence of combat service or other medals/honors...or an MOS that supports that the Veteran was routinely exposed to noise while on active military duty[,] the issue of hearing loss is impossible to resolve without resort to mere speculation."  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) noted that an examiner's conclusion that an etiology opinion is not possible without resorting to speculation is a medical conclusion that must be "based on sufficient facts or data," and the opinion "must support its conclusion with an analysis that the Board can consider and weigh" to be adequate.  In explaining why the in-service hearing tests did not produce the most accurate results, and why the evidence of record which was negative for any treatment for, or diagnosis of hearing loss for many years after service, precluded her from arriving at a definite conclusion with respect to the origin of the Veteran's hearing loss, the Board finds that the examiner has provided an adequate explanation as to why a clear etiological opinion is not possible.  

The Veteran has described a history of exposure to loud sounds in service and has stated that he has experienced a decline in his hearing acuity since his period of service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

Accordingly, after reviewing the evidence of record and resolving reasonable doubt in his favor, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's noise exposure as well as his credible post-service assertions that he has continued to experience hearing loss since his discharge from service.  

While the Board recognizes that the evidence of record is negative for any treatment for, or diagnosis of hearing loss until many years after service, the Veteran and his wife have both testified that he began seeking treatment for his hearing problems very soon after his separation from service.  See T., p. 9.  In addition, the Veteran denied any post-service occupational noise exposure during his November 2011 VA examination, and testified that he was only exposed to loud noises and sounds during his military service.  Furthermore, the evidence of record reflects that his initial exposure to loud noises occurred during his military service.  The Board also concludes that the November 2011 VA medical report is of limited probative value to the extent that no etiological opinion was provided as to the relationship between the Veteran's hearing loss and service.  Furthermore, the examiner does not appear to have considered the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his military duties, and his assertions that he began noticing difficulty hearing in service and has continued to experience symptoms of hearing loss since his discharge from service.  In any event, the Board notes that, while the November 2011 examiner did not provide an opinion relating the Veteran's hearing loss to service, she has not stated in definitive terms that such disability is not related to his years in service. 

Thus, the Board finds that the VA examiner's opinion has little probative value, and, when weighed against the Veteran's reported onset in service and continuity of symptomatology since service, the Board finds the evidence is at least in equipoise that the Veteran's hearing loss is related to his in-service noise exposure. Of particular significance to the Board in this matter are the Veteran's conceded in-service acoustic trauma and his competent complaints of continuing hearing problems since service. 

Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

The Board's analysis regarding tinnitus is similar.  In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains that he was exposed to extreme noises and sounds while serving aboard the USS Philippine Sea and the USS Shangri-La.  During his July 2012 hearing, the Veteran testified that he has experienced symptoms of tinnitus, to include a ringing and buzzing sound in his ears, since service.  See T., p. 8.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements with regard to this claim are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, his DD 214 and his service personnel records confirm that the Veteran worked as a yeoman, and was stationed aboard the USS Philippine Sea and the USS Shangri-La, during his years of service.  

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on his description of his in-service exposure to acoustic trauma while performing his military duties.  That the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this matter, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence is at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

During the March 2011 VA audiology consultation, the Veteran reported a ringing sound in his ears since he was 'quite young'.  At the July 2012 hearing, the Veteran clarified that he had had tinnitus since he was a "young man" and added that he did not have any hearing problems prior to his entrance into the military.  See T., p. 15-16

The Veteran was afforded a VA examination in connection with his tinnitus claim in November 2011.  During the examination, the Veteran reported to have recurrent tinnitus and stated that his tinnitus began "when he was 'on the ship' in the Navy."  Based on the audiological evaluation and the Veteran's reported statement, the examiner diagnosed the Veteran with tinnitus for VA purposes and determined that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  She based her opinion on the fact that the Veteran's claims file was negative for a diagnosis of tinnitus until many years after service.  

Importantly, as previously discussed, the Board has conceded the Veteran's in-service acoustic trauma.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  (As previously noted, the Veteran has contended that he has experienced a ringing sound in his ears since service.)  In addition, the Board notes that, while the November 2011 examiner did not provide an opinion relating the Veteran's tinnitus to service, she has not stated in definitive terms that such disability is not related to his years in service.  Furthermore, despite the fact that the evidence of record is clear for any treatment for, or diagnosis of tinnitus until many years after service, both the Veteran and his wife, have attested to the fact that he began experiencing a ringing sound in his ears during service.  

Without reaching a determination as to whether the Veteran's tinnitus was caused or aggravated by his now service-connected hearing loss, the fact remains that the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service.  Again, and of particular importance in this regard, are the facts that the Veteran's in-service noise exposure has been conceded and that he has provided competent and credible evidence of ringing in his ears since service.  Accordingly, and based on this evidentiary posture, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


